department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tt 0-b2 tax_exempt_and_government_entities_division date mar uniform issue list legend v o d x n e dear sir or madam we have considered your letter dated date in which you requested certain rulings concerning the federal tax consequences of the proposed terminating distribution of m as further described below m is a group_insurance trust that was formed pursuant to a declaration of trust and n certain designated trustees and certain agreement the trust agreement between participating member employers members association exempt from federal_income_tax under sec_501 of the internal_revenue_code the code the stated purpose of m benefits to n and the members was to provide certain group-insured welfare n subsequently renamed r is a trade the trust agreement was substantially amended to confirm m's compliance and operation as a voluntary employee beneficiary association veba the service has determined that m is exempt from federal_income_tax under sect ion c of the code in recent years the majority of m's operations involved the provision of medical insurance benefits through insured contracts issued by p in p notified m of its desire to terminate the health insurance program provided by m because m could no longer viably provide group medical insurance benefits to participants the trustees and members elected to terminate m's ongoing welfare_benefit programs all outstanding claims for benefits under m's benefit programs have since been paid and m has c other welfare benefits eased providing any medical insurance benefits or eect tment mers cman in as part of the demutualization of p m as a former policyholder received 19x shares of common_stock of the reorganized p the demutualization proceeds in connection with the process of terminating m the trustees resolved to dispose_of the surpius assets remaining in m including the demutualization proceeds hereinafter collectively the surplus assets by transferring m's surplus assets to q q is exempt from federal income_taxation under sec_501 of the code and is not a private_foundation within the meaning of sec_509 because it is an organization described in sec_509 q was organized to carry out the charitable and educational_purposes of r and in particular to conduct educational activities and programs related to the industry in which r's members are engaged q is not an employer of employees who are beneficiaries of m has never made contributions to m and does not maintain m to effectuate the trustees’ resolution the trust agreement was amended to provide in relevant part that the trustees shall distribute surplus assets to an organization or organizations exempt under sec_501 of the code and in no event shall such surplus be paid to a member of r the following rulings have been requested the transfer of the surplus assets from m to q will not be treated as a reversion under sec_4976 of the code and therefore the transfer will not be subject_to that section's excise_tax penalty and thereby will not result in the imposition of the excise_tax on m r any of the members or q the transfer of the surplus assets to q will not jeopardize the tax-exempt status of m under sec_501 of the code the transfer of the surplus assets including the gain if any on the sale of the demutualization proceeds prior to the transfer to q will not result in unrelated_business_taxable_income to m r or q sec_501 of the code provides an exemption from federal income_taxation for organizations described in sec_501 sec_501 of the code describes a voluntary employees' beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations the regulations provides that no part of the net_earnings of an employee's association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 of the code provides that in the case of an organization described in sec_501 the term exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside fora purpose specified in sec_170 sec_170 of the code provides that the term charitable_contribution includes a contribution or gift by an individual to or for_the_use_of a domestic fraternal lodge order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals the information submitted establishes that the trustees of m intend to terminate m and transfer the surplus assets to q an organization exempt under sec_501 to carry out q's educational_purposes the surplus assets will not revert to r or to any member of r therefore the transfer of the surplus assets to q will not result in prohibited inurement under sec_501 and will not of itself affect the tax exempt status of m under sec_501 q is not an employer with respect to n nor is it an organization that otherwise is merely an alter ego of a member it is a charitable_organization the assets of which are dedicated to charitable purposes and cannot be uséd for the private benefit of a member therefore the d1 a transfer of m's surplus assets to q is not a reversion to the benefit of the employer as defined in sec_4976 of the code the provisions of sec_512 of the code indicate that the income of an organization exempt under sec_501 set_aside for a purpose specified in sec_170 is exempt_function_income and therefore is excluded in computing such organization's unrelated_business_taxable_income since the income generated by m's assets will be transferred to q for purposes specified in sec_170 such income is considered exempt_function_income for purposes of sec_512 and is excluded from gross_income in determining the unrelated_business_taxable_income of m r or q accordingly based on the information you have submitted we conclude that the transfer of the surplus assets from m to q does not constitute a disqualified_benefit under sec_4976 of the code and therefore the transfer will not result in the imposition of the excise_tax under sec_4976 on either m r any of r's members or q the transfer of the surplus assets from m to q will not affect m's tax-exempt status under sec_501 of the code the transfer of the surplus assets including the gain if any on the sale of the demutualization proceeds prior to the transfer from m to q wilt not result in unrelated_business_taxable_income to m r or q except as we have ruled above we express no opinion as to the tax consequences of the transactions under the cited provisions of the code or under any other provisions of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be cited as precedent sincerely signed terre m berkovsky terrell m berkovsky manager exempt_organizations technical group bs
